DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/14/2020, with respect to independent claims, as amended, have been fully considered and are persuasive.

Terminal Disclaimer
The terminal disclaimer filed on 12/14/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,263,836 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A system that is configured to resolve failures in a data center, the system comprising: a processor; a data store comprising a database, wherein the database includes historical data: and memory that stores instructions []; and responsive to identifying the troubleshooting options in the historical data,  causing the troubleshooting options to be presented on a display to a data center technician";
Since, no prior art was found to teach: ”wherein the troubleshooting options are included in the historical data due to the troubleshooting options being previously undertaken to mitigate failures with the failure symptom in the data center” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claims 10 and 20, the claims recite essentially similar and/or additional limitations as in claim 1;
For dependent claims 2-9 and 11-19, the claims are allowed due to their dependency on allowable independent claims 1 and 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Barry et al. (US 2005/0216421 A1) teaches troubleshooting in a datacenter using database but database does not include the actions claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114